THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   Amy Kovach, Plaintiff,

   v.

   Joshua S. Whitley and Karen Whitley, in her Individual
   Capacity, Respondents,

   And

   Joshua S. Whitley, Defendant/Counterclaimant,

   v.

   Amy Kovach, Plaintiff/Counterclaim Defendant,

   And

   Joshua S. Whitley, Defendant/Third-Party Plaintiff,

   v.

   Rodney Thompson, Third-Party Defendant,

   Of whom Amy Kovach is the Petitioner.

   Appellate Case No. 2021-000174


ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                Appeal from Berkeley County
            Jean Hoefer Toal, Circuit Court Judge


                    Opinion No. 28109
         Heard May 18, 2022 – Filed August 31, 2022
                                    REVERSED


             M. Dawes Cooke Jr. and Christopher Mark Kovach, both
             of Barnwell Whaley Patterson & Helms, LLC, of
             Charleston, for Petitioner Amy Kovach.

             Jeffrey A. Breit, of Breit Drescher Imprevento, P.C., of
             Virginia Beach, Virginia, and Joshua Steven Whitley, of
             Smyth Whitley, LLC, of Charleston, both for Respondent
             Joshua S. Whitley; and William Howell Morrison, of
             Haynsworth Sinkler Boyd, P.A., of Charleston, for
             Respondent Karen Whitley.


PER CURIAM: In this appeal, we are asked to consider the propriety of a
sanction imposed pursuant to Rule 11, SCRCP, against an attorney's client. 1
Petitioner Amy Kovach was fired from her job with the Berkeley County School
District (BCSD) after pleading guilty to misconduct in office and misuse of public
funds. Believing she had been a casualty of a political battle between warring
factions in the BCSD, Kovach hired an employment attorney to file a grievance
with the BCSD and a civil lawsuit against those she felt were responsible for her
firing. After the attorney reviewed Kovach's guilty plea transcript and conducted
an independent investigation, she filed a civil conspiracy complaint against Josh
Whitley and his mother Karen Whitley (collectively, Respondents), among others.
Respondents immediately filed separate motions for Rule 11 sanctions against the

1
  See generally Rule 11(a), SCRCP ("The written or electronic signature of an
attorney or party constitutes a certificate by him that he has read the pleading,
motion or other paper; that to the best of his knowledge, information and belief
there is good ground to support it; and that it is not interposed for delay. . . . If a
pleading, motion, or other paper is signed in violation of this Rule, the court, upon
motion or upon its own initiative, may impose upon the person who signed it, a
represented party, or both, an appropriate sanction, which may include an order to
pay to the other party or parties the amount of the reasonable expenses incurred
because of the filing of the pleading, motion or other paper, including a reasonable
attorney's fee.").
attorney, asserting the complaint was at odds with the representations Kovach
made when she entered her guilty plea. Despite Kovach's attempt to dismiss the
lawsuit within one month of filing it—an attempt that was unsuccessful due to
Respondents' resistance—Respondents requested nearly $250,000 in attorneys'
fees. Ultimately, the trial court sanctioned the attorney $17,000, and additionally
sanctioned Kovach $48,000. Kovach's attorney chose not to appeal. Therefore,
only the sanction against Kovach is at issue here.

We find the imposition of a sanction against Kovach was an abuse of discretion.
Kovach was represented by an experienced attorney who carefully and
independently vetted Kovach's allegations and claims before determining she had a
viable cause of action against Respondents. Although Rule 11 allows for the
possibility of sanctions against a client,2 it primarily speaks in terms of an
attorney's professional responsibilities. 3 Rule 11 is not intended to be used as a

2
  While not raised by the parties, we point out the obvious: Kovach did not
personally sign the allegedly frivolous complaint. We therefore question whether
Rule 11's signature requirement applies to Kovach at all here. See, e.g., Russell v.
Wachovia Bank, N.A., 370 S.C. 5, 19, 633 S.E.2d 722, 729–30 (2006) (affirming a
Rule 11 sanction against a represented client when the client's "own deposition
testimony directly contradict[ed] statements made in her affidavit," which she
personally signed).
3
  Interestingly, at the trial level, Respondents implicitly conceded Rule 11 was
primarily intended to foster lawyer responsibility, rather than curb a client's
inappropriate behavior. See Note, Rule 11, SCRCP (explaining the signature
requirement "represents a substantial forward step in lawyer responsibility," as it
"places on the lawyer who signs a pleading the duty of good faith in preparing the
pleading" (emphasis added)). Specifically, Respondents initially only requested a
sanction be imposed against Kovach's attorney. However, prior to the sanctions
hearing, Respondents amended their motion for sanctions to include a claim
against Kovach and her attorney. Nonetheless, other than emphasizing the factual
inconsistencies between Kovach's complaint and her guilty plea, Respondents had
little (if anything) to say about Kovach's fault in filing the complaint. Rather,
Respondents focused almost exclusively on the attorney's fault, arguing, among
other things, that (1) "The attorney's pen in this case is twice as dangerous as []
Kovach's lies because she has a higher duty as a lawyer. She has an ethical duty.";
(2) "[T]he lawyer with the pen is the one that can cause the most damage and has
the ability to stop it."; (3) "Lawyers have clients show up all the time wishing to
strike out at people that have caused them problems. . . . We [attorneys] have a
weapon against a client represented by counsel, whose job it is to be
knowledgeable of the law and advise a lay client on the best course of action.4
Given the attorney's investigation prior to filing the complaint, and a complete lack
of evidence that Kovach harassed or otherwise coerced her attorney into filing the
complaint, we see no factual basis on which to justify an award of sanctions
against Kovach.5 We therefore reverse the sanction against Kovach.6


higher duty. We have a higher burden. That's why we have Rule 11. That's why
we have the sanctions that are available for filing frivolous claims. Lawyers have a
duty to investigate claims before they strike out like a client would and file suit
against a bunch of people . . . ."; (4) "Clients come here and tell you all kinds of
things. We [attorneys] do a reasonable investigation and find out that's not true,
that didn't happen, it didn't happen on that day and this is the person who didn't do
it to you. I can't represent you and I can't file suit."; (5) "[O]nly the lawyer had the
ability to step back, and the lawyer chose to go blindly forward . . . ."; (6) "You
don't have a blank slate as a lawyer to file frivolous causes of action just because
your client wants retaliation. . . . [Kovach's attorney] forgot those principles when
she filed suit, struck out, and said I'll just grab as many people as I can, defame as
many people as I can because I'm a lawyer and I'm allowed to do that because
lawyers can file anything in a pleading and get away with it."; and (7) "Lawyers
are held to a higher standard."
4
 Cf. Hunter v. Earthgrains Co. Bakery, 281 F.3d 144, 151 (4th Cir. 2002) ("Under
Rule 11, the primary purpose of sanctions against counsel is not to compensate the
prevailing party, but to 'deter future litigation abuse.'" (quoting In re Kunstler, 914
F.2d 505, 522 (4th Cir. 1990))). There is nothing in the record that would indicate
Kovach requires deterrence from filing future frivolous claims.
5
  We also note there are a host of reasons the amount of the sanction against
Kovach ($48,000) may be an additional abuse of discretion. However, because the
prior issue is dispositive, we do not address the merits of the amount of the
sanction. Futch v. McAllister Towing of Georgetown, Inc., 335 S.C. 598, 613, 518
S.E.2d 591, 598 (1999) (finding that an appellate court need not discuss remaining
issues when determination of prior issue is dispositive).
6
 As stated previously, Kovach's attorney did not appeal the sanction imposed
against her. Nothing in this opinion should be read as a comment on the propriety
of either her decision to file the lawsuit on Kovach's behalf or the trial court's
imposition of a sanction against the attorney.
REVERSED.

KITTREDGE, Acting Chief Justice, HEARN, FEW, JAMES, JJ., and Acting
Justice James E. Lockemy, concur.